Case 1:16-cv-01096-KBJ Document 109-1 Filed 09/09/19 Page 1 of 9

EXHIBIT 1
Case 1:16-cv-01096-KBJ Document 109-1 Filed 09/09/19 Page 2 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

CHRISAVGI SOURGOUTSIS,

Plaintiff,

y Case No. 16-1096-KBJ-RMM

UNITED STATES CAPITOL POLICE,

Mme mel See Nem? See” Nome nest” Stee” eee

Defendant.

 

DECLARATION OF RAFIQUE O. ANDERSON

I, Rafique O. Anderson, have personal knowledge of the following facts and will testify
to them, if called to do so:

1. IT have been employed with the United States Capitol Police since April 2015 as a
Senior Employment Counsel.

2. In my capacity as Senior Employment Counsel, I have access to the deposition
transcripts and all exhibits in this matter. I submit this declaration in support of the United States
Capitol Police’s Reply to Plaintiff's Opposition to Motion in Limine to Exclude the Testimony
and Report of Dr. Philip Bussey and Dr. Richard Edelman.

3. Attached as Attachment 1 is a true and correct copy of excerpts from the
deposition of Dr. Phillip Bussey.

I declare under the penalty of perjury under the laws of the United States of America that

the foregoing is true and correct.
Case 1:16-cv-01096-KBJ Document 109-1 Filed 09/09/19 Page 3 of 9

Executed this 9" day of September 2019
EE
a

Rafique O. Anderson

 

bh
Case 1:16-cv-01096-KBJ Document 109-1 Filed 09/09/19 Page 4 of 9

ATTACHMENT 1
Case 1:16-cv-01096-KBJ Document 109-1 Filed 09/09/19 Page 5 of 9

aT

Alderson.

COURT REPORTING

 

Transcript of Phillip Bussey, Ph.D.

September 19, 2017

Chrisavgi Sourgoutsis v. United States Capitol Police

Alderson Reporting
1-800-367-3376
info@aldersonreporting.com
hitp://www.aldersonreposting.com

Alderson Reference Number: 73160

CERTIFIED
COPY

 
Case 1:16-cv-01096-KBJ Document 109-1 Filed 09/09/19 Page 6 of 9

Phillip Bussey, Ph.D. September 19, 2017
Washington, D.C.

 

Page 10
1 A. But as a practical matter, you had to do

2 a range of activities. You couldn't do just
3 job-related stuff.
4 Q. And so what was that range of activities
5 you would have been doing?
6 A. Well, you'd have to provide counseling
7 and evaluation services. Usually it's expressed the
8 other way around. Evaluate, counsel. You would
9 provide, through your contacts with other agencies,
10 liaison services representing your agencies to
11 places like mental health agencies or the like
12 events.
13 You do a wide range of activities that
14 would involve, within that agency structure,
15 evaluating a person's capacity to work and/or to
16 return to work, because all of those people have
17 health problems of one type or another.
18 And that might involve reading and
19 reviewing medical records. It might involve
20 visiting physicians or other treating persons. Or
21 it might actually involve arranging for treatment of

22 the care of a person. So the focus in that agency

 

Alderson Court Reporting
J-800-FOR-DEPO www.aldersonreporting.com
Case 1:16-cv-01096-KBJ Document 109-1 Filed 09/09/19 Page 7 of 9

Phillip Bussey, Ph.D. September 19, 2017

Washington, D.C.

 

10
11
12
13
14
15
16
17
18
19
20
21

22

 

Page 60
position, keeping in mind -- I'm going to shift

gears on you now. Keeping in mind that employment
at the moment is a buyer's market. There are more
unemployed people looking for work than there are
good jobs floating around.

So employers tend to buy or hire, if they
can do it, people who are really overqualified for
the job. Now, how does that apply to this lady?

Her background, I think, would literally -- setting
aside whatever has happened here, literally carry
over to satisfactory performance as a police officer
in other departments, larger departments.

But to a small department, she looks like
@ gem in the rough. They would believe that they
could take her in and shape her the way they wanted
her. And what they would get for it is a bright,
well-educated woman who has been screened by a major
department. So to a lesser department, she would
look good. Not to all departments, but to some,
based on their needs, she would look good.

Q. What are you basing that conclusion on?

A. It's my own analysis.

 

Alderson Court Reporting

!-800-FOR-DEPO www.aldersonreporting.com
Case 1:16-cv-01096-KBJ Document 109-1 Filed 09/09/19 Page 8 of 9

Phillip Bussey, Ph.D. September 19, 2017

Washington, D.C.

 

10
11
12
13
14
15
16
17
18
19
20
21
22

 

 

Page 74
So mostly, employers these days will

admit to, yes, she worked here, and yes or no, we
would not rehire her or hire her. But that's not
the same as saying why did you let her go in the
first place. So there is a certain mystery to it
that slows the whole process down.

QO. And so --

A. And makes it a longer process. I started
off in my analysis thinking about, well, if the

 

 

average person is in the six months to a year
category, how much more time must I add to that in
order to consider this women's circumstance. That
is to say, having been let go. And I came to the
conclusions you'll see listed here in my report.
And looking back here at Exhibit 1, I concluded that
for her, personally, we are looking at two years.

Q. And how do you --

A. Two years of an active search to find
suitable police work.

Q. And so how did you arrive at that number?

A. It's ultimately a professional judgment.

And some of the elements that I considered in it

Alderson Court Reporting

1-800-FOR-DEPO www.aldersonreporting.com
Case 1:16-cv-01096-KBJ Document 109-1 Filed 09/09/19 Page 9 of 9

Phillip Bussey, Ph.D. September 19, 2017
Washington, D.C.

 

Page 75
1 were that, in this area, we're ultimately looking at

2 smaller departments. We are looking at an

3 occupation where people don't get hired every day,

4 but rather some people like to hire classes of

5 potential hires for this work. So it's not like she

6 Can go out and identify in any given day, job

7 openings that she could start out next week. She

8 has got to do a search methodology that works

9 reasonably well for her.
10 There are guidelines for doing that, and
11 those are federal guidelines. And I’m talking to a
12 woman who at the time I spoke to her was, by her own

13 admission, not looking for work, out of this

 

 

14 confused attitude about it all.
15 Q. You said there were federal guidelines

16 for what now? I'm sorry?

17 A. Actually how to hunt for jobs.
18 Q. And what do those guidelines say?
19 A. How much detail would you like me to go

20 into it?

21 Q. Just an overview. Like what is the

22 purpose of the guidelines?

 

 

Alderson Court Reporting
1-800-FOR-DEPO www.aldersonreporting.com
